Case 13-30638        Doc 52     Filed 10/18/18     Entered 10/18/18 09:49:01          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-30638
         Zaied Abdallah
         Stacy Abdallah
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/31/2013.

         2) The plan was confirmed on 10/18/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/01/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: $0.00.

         9) Total value of assets exempted: $35,000.00.

         10) Amount of unsecured claims discharged without payment: $37,312.78.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-30638       Doc 52     Filed 10/18/18    Entered 10/18/18 09:49:01                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $30,034.00
        Less amount refunded to debtor                          $34.00

 NET RECEIPTS:                                                                                 $30,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,800.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                    $1,376.50
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,176.50

 Attorney fees paid and disclosed by debtor:               $200.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 ALTAIR OH XIII LLC            Unsecured      1,312.00       1,360.50         1,360.50        328.23        0.00
 BECKET & LEE LLP              Unsecured      2,824.00       2,799.34         2,799.34        675.36        0.00
 BECKET & LEE LLP              Unsecured      1,391.00       1,391.19         1,391.19        335.63        0.00
 COLLECTION PROFESSIONALS INC  Unsecured          73.00         86.39            86.39          20.84       0.00
 COLLECTION PROFESSIONALS INC  Unsecured          53.00         62.61            62.61          15.11       0.00
 COMED LEGAL REVENUE RECOVERY Unsecured          175.00        375.19           375.19          90.52       0.00
 COMENITY BANK                 Unsecured         899.00        899.15           899.15        216.93        0.00
 DEPARTMENT STORES NATIONAL BA Unsecured         914.00      1,199.15         1,199.15        289.30        0.00
 FIRST AMERICAN BANK           Unsecured     28,790.00     28,806.25        28,806.25       6,949.72        0.00
 FIRST MIDWEST BANK            Secured             0.00          0.00             0.00           0.00       0.00
 FIRST MIDWEST BANK            OTHER               0.00          0.00             0.00           0.00       0.00
 ILLINOIS STUDENT ASSIST COMM  Unsecured         704.00      3,371.79         3,371.79        813.47        0.00
 JP MORGAN CHASE BANK NA       Secured        1,266.65       1,266.65         1,266.65      1,266.65        0.00
 JP MORGAN CHASE BANK NA       Secured             0.00          0.00             0.00           0.00       0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,151.00       3,151.33         3,151.33        760.28        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      1,939.00       1,939.03         1,939.03        467.81        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured      3,412.00       3,412.81         3,412.81        823.37        0.00
 PORTFOLIO RECOVERY ASSOC      Unsecured         623.00        623.32           623.32        150.38        0.00
 EDUCATION NATIONAL EDUCATION Unsecured          512.00           NA               NA            0.00       0.00
 EDUCATION NATIONAL EDUCATION Unsecured          430.00           NA               NA            0.00       0.00
 EDUCATION NATIONAL EDUCATION Unsecured          420.00           NA               NA            0.00       0.00
 EDUCATION NATIONAL EDUCATION Unsecured          413.00           NA               NA            0.00       0.00
 EDUCATION NATIONAL EDUCATION Unsecured          323.00           NA               NA            0.00       0.00
 EDUCATION NATIONAL EDUCATION Unsecured          215.00           NA               NA            0.00       0.00
 EDUCATION NATIONAL EDUCATION Unsecured          207.00           NA               NA            0.00       0.00
 EDUCATION NATIONAL EDUCATION Unsecured          107.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-30638      Doc 52       Filed 10/18/18    Entered 10/18/18 09:49:01               Desc       Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim        Claim        Principal        Int.
 Name                               Class   Scheduled      Asserted     Allowed         Paid          Paid
 RIDGE DENTAL GROUP             Unsecured         123.00           NA          NA             0.00         0.00
 AT&T                           Unsecured         251.00           NA          NA             0.00         0.00
 BANK OF AMERICA                Unsecured      1,014.00            NA          NA             0.00         0.00
 CDA PONTIAC                    Unsecured         701.00           NA          NA             0.00         0.00
 CDA PONTIAC                    Unsecured         163.00           NA          NA             0.00         0.00
 CDA PONTIAC                    Unsecured          78.00           NA          NA             0.00         0.00
 WELLS FARGO DEALERS SERVICES   Secured       11,919.00     10,563.03    10,563.03      10,563.03     1,056.87


 Summary of Disbursements to Creditors:
                                                             Claim          Principal                Interest
                                                           Allowed              Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                     $0.00             $0.00                  $0.00
       Mortgage Arrearage                               $1,266.65         $1,266.65                  $0.00
       Debt Secured by Vehicle                         $10,563.03        $10,563.03              $1,056.87
       All Other Secured                                    $0.00             $0.00                  $0.00
 TOTAL SECURED:                                        $11,829.68        $11,829.68              $1,056.87

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00                $0.00               $0.00
        Domestic Support Ongoing                             $0.00                $0.00               $0.00
        All Other Priority                                   $0.00                $0.00               $0.00
 TOTAL PRIORITY:                                             $0.00                $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                           $49,478.05        $11,936.95                   $0.00


 Disbursements:

        Expenses of Administration                           $5,176.50
        Disbursements to Creditors                          $24,823.50

 TOTAL DISBURSEMENTS :                                                                      $30,000.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-30638        Doc 52      Filed 10/18/18     Entered 10/18/18 09:49:01            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/17/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
